DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered. 
Claim Status
An amendment, filed 9/2/2022, is acknowledged. Claims 1-2, 14-15, and 22 are amended; Claims 21 is canceled.  Claims 1-11, 14-20, and 22 are currently pending, claims 8 and 10-11 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brice et al., “Precipitation behavior of aluminum alloy 2139 fabricated using additive manufacturing,” Materials Science & Engineering A 648 (2015) pp. 9-14.
With respect to Claim 1, Brice teaches a method of manufacturing a part comprising the formation of successive solid metal layers in a layered manner created from a computer model, where each layer is formed by the deposition of a metal (i.e. filler metal), wherein the filler metal is subjected to an input of energy via an electron beam so as to melt and constitute, by solidifying, said solid metal layer, and wherein the method takes place at atmospheric pressure (thus, greater than half the atmospheric pressure). (abstract; p. 9-11, 13). Thus, Brice teaches forming a part comprising successive solid metal layers superimposed on one another, wherein each layer corresponds to a portion of a desired final part which is described as a computer model (thus, teaching each layer describing a pattern defined from a numerical model (M)), each layer formed by deposition of filler metal, wherein the filler metal is subjected to an input of energy so as to melt and constitute, by solidifying, said solid metal layer.
Brice teaches that the filler metal is aluminum alloy 2139, thus constituting a 2xxx alloy. (see abstract).  Brice further teaches a specific example with a composition, in wt%, as follows (Table 1):

Claim 1
Brice
Cu
3-7
4.7
Mg
0.1-0.8
0.52
Mn
0.1-2.0*
0.36
Ti
0.01-2.0*
0.051
V
0.05-2.0*
-
Zr
0.05-2.0*
< 0.002
Cr
0.05-2.0*
-
Ag
Optionally, 0.1-0.8
0.38
Li
Optionally, 0.1-2.0
-
Al
balance
Balance
Si
0.05-1.0*
0.008
Fe
0.05-0.8*
0.062
Other
Optionally, at most 2 wt% of one or more of Co, Ni, W, Nb, Ta, Y, Yb, Nd, Er, Hf, La, and Ce, and

All other impurities less than 0.05 wt% each, less than 0.15 wt% total
-

		*at least one of these elements

With respect to the limitation “optionally, at least one element” the limitation is interpreted such that inclusion of “at least one element” is optional.  Additionally, the instant limitations are interpreted such that any element present less than 0.05 wt% may be considered an impurity and thus, elements recited as optional in claim 1 may be present in the optionally recited range or up to the impurity level maximum content.  Thus, Brice teaches a specific example with contents of Al, Cu, Mg, Ag, Mn, Fe and Ti falling within the claimed ranges, contents of Zr and Si deemed to fall within the claimed impurity range contents, and not comprising any additional elements nor a ceramic phase.  Thus, Brice teaches a method comprising a filler metal composition sufficiently specific to anticipate the instant claims.  While Brice teaches that the Mg content is beneficially increased to account for vaporization losses during the additive manufacturing method, any possible teaching away does not negate the rejection under 35 U.S.C. 102(a)(1).
With respect to Claim 2, Brice teaches a content of Fe falling within the claimed range. (Table 1; rejection of Claim 1 above).
With respect to Claims 3 and 16, Brice teaches wherein the alloy is AA2139. (abstract; rejection of Claim 1 above).
With respect to Claim 4, Brice teaches a content of Cu (4.7 wt%) falling within the claimed range. (Table 1; rejection of Claim 1 above).
With respect to Claims 14, 15, and 22, Brice teaches a method comprising a filler metal with a composition meeting the instantly claimed composition. (Table 1; rejection of Claim 1 above incorporated here by reference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 14-17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. (US 2016/0228950) in view of Cheeseman et al, “Ballistic Evaluation of Aluminum 2139-T8,” Sept. 2008, pp. 1-9 and Burris et al. (US 2014/0265049)(previously cited).
With respect to Claims 1, Bodily teaches a method of making a part comprising formation of additive manufacturing an aluminum alloy part, the method comprising joining materials from 3D model data, layer upon layer, for example, selective laser melting (SLM) and electron beam melting (EBM). (para. 3-5).  One of ordinary skill in the art would recognize that SLM and EBM methods are known in the art and comprise forming a part comprising successive solid metal layers superimposed on one another, wherein each layer corresponds to a portion of a desired final part which may be described as a 3D model (thus, teaching each layer describing a pattern defined from a numerical model (M)), each layer formed by deposition of filler metal, wherein the filler metal is subjected to an input of energy so as to melt and constitute, by solidifying, said solid metal layer. (see, e.g., Burris, para. 13-15, 22-23, teaching an SLS/SLM additive manufacturing process comprising the above detailed steps).
Bodily teaches that the method comprises an aluminum alloy filler metal, for example, a 2xxx series aluminum alloy (para. 5); however, the reference is silent as to specific compositional ranges.
Cheeseman teaches a 2139 aluminum alloy (thus a 2xxx series aluminum alloy) in a T8 temper with excellent mechanical properties, the alloy comprising compositional ranges, in wt%, as follows (p. 2-3).

Claim 1
Cheeseman
Cu
3-7
4.5-5.5
Mg
0.1-0.8
0.02-0.8
Mn
0.1-2.0*
0.2-0.6
Ti
0.01-2.0*
-
V
0.05-2.0*
-
Zr
0.05-2.0*
-
Cr
0.05-2.0*
-
Ag
Optionally, 0.1-0.8
0.15-0.6
Li
Optionally, 0.1-2.0
-
Al
balance
Balance
Si
0.05-1.0*
0.1
Fe
0.05-0.8*
0.15
Other
Optionally, at most 2 wt% of one or more of Co, Ni, W, Nb, Ta, Y, Yb, Nd, Er, Hf, La, and Ce, and

All other impurities less than 0.05 wt% each, less than 0.15 wt% total
-

		*at least one of these elements
With respect to the limitation “optionally, at least one element” the limitation is interpreted such that inclusion of “at least one element” is optional.  Additionally, the instant limitations are interpreted such that any element present less than 0.05 wt% may be considered an impurity and thus, elements recited as optional in claim 1 may be present in the optionally recited range or up to the impurity level maximum content.  Thus, Cheeseman teaches a 2xxx alloy with compositional ranges overlapping or falling within each of the instantly required compositional ranges.  Cheeseman teaches that the alloy exhibits improve durability, strength and fracture toughness. (p. 2).
It would have been obvious to one of ordinary skill in the art to substitute the 2xxx aluminum alloy filler material of Bodily for a known 2xxx aluminum, including the 2139 alloy taught by Cheeseman, in order to carry out the method of Bodily and form a 2xxx additively formed part with improved durability, strength and fracture toughness.  It is further noted that both Bodily and Cheeseman are drawn to 2xxx aluminum alloys which do not comprise a ceramic phase.
Furthermore, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, the instant limitation “wherein the method is implemented at a pressure greater than 0.5 times the atmospheric pressure,” is interpreted to require wherein the method is implemented at a pressure greater than half of atmospheric pressure in contrast with “0.5 times greater than atmospheric pressure”).  Bodily is silent as to the atmospheric pressure during the additive manufacturing method.
Burris teaches a method of additively making a part comprising successive formation of solid metal layers superimposed on one another, each layer formed by deposition of a metal powder, such as aluminum alloy powder, wherein the metal powder is subjected to an input of energy so as to selectively sinter or melt and constitute, by solidifying, a solid metal layer. (para. 13-25, 44-45, 75-79).  Burris further teaches that the additive manufacturing apparatus used to carry out this method comprises a build chamber and the chamber may be kept at a positive pressure above ambient atmospheric pressure (thus implemented at a pressure greater than atmospheric pressure) in order to discourage ingress of air and thus, reduce contaminants. (para. 34).
It would have been obvious to one of ordinary skill in the art to modify the additive manufacturing method of Bodily in view of Cheeseman to implement the method at greater than atmospheric pressure, as taught by Burris, in order in order to discourage ingress of air into the build area and thus, reduce contamination of the article.
With respect to Claims 2, 4, 14-15, and 19, Bodily in view of Cheeseman and Burris teach compositional ranges overlapping the instantly claimed ranges. (rejection of Claim 1 above). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claims 3 and 16, Bodily in view of Cheeseman and Burris teach a method comprising AA2139. (see rejection of Claim 1 above).
	With respect to Claim 9, Bodily teaches a method (SLM) comprising a powder filler metal comprising exposure to a laser beam resulting in selective (i.e. localized) melting followed by solidification so as to form the solid metal layer. (see rejection of Claim 1 above; see also Burris, detailing SLM method).
	With respect to Claims 17 and 20, the limitations are drawn to a certain properties contingent on a particular temper, which is not a claimed method step. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Therefore, as Bodily in view of Cheeseman and Burris teach the method of Claim 1, it is deemed to meet the instant claims.  
In the alternative, Cheeseman teaches the utility of subjecting an aluminum alloy to a T8 temper to improving toughness and durability (p. 2-3).  It would have been obvious to one of ordinary skill in the art to modify the method of Bodily to perform a T8 temper on the additively formed part, in order to obtain desired properties, such as strength.  Additionally, as Bodily in view of Cheeseman and Burris teach a method of making a part comprising substantially the same composition and steps, it would necessarily be expected to result in the same properties, including the claimed hardness, yield strength, ultimate tensile strength, elongation, and fatigue strength.  MPEP 2112.01.  
With respect to Claim 22, Bodily in view of Cheeseman teaches compositional ranges overlapping the instantly claimed ranges and does not require any additional elements outside those claimed. (rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. (US 2016/0228950) in view of Cheeseman et al, “Ballistic Evaluation of Aluminum 2139-T8,” Sept. 2008, pp. 1-9 and Burris et al. (US 2014/0265049)(previously cited), as applied to Claim 1 above, further in view of Karabin et al. (US 2016/0138400)(previously cited).
With respect to Claims 5-6, Bodily teaches after forming the part by additive manufacturing, the part may be subjected to solution heat treatment, cold working, and aging treatment steps (para. 13-14, claim 13); however, the reference is silent as to a step of quenching after solution treatment.
 Karabin teaches a method of additively manufacturing an aluminum alloy part, wherein after forming the part by layer-by-layer additive manufacturing, the part is subjected to solution heat treatment, followed by quenching, cold-working, and aging. (para. 21).
It would have been obvious to one of ordinary skill in the art to modify the method of Bodily in view of Cheeseman and Burris, to comprise a step of quenching following a solution heat treatment, in order to maintain the dissolved/solutionized elements in solution.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. (US 2016/0228950) in view of Cheeseman et al, “Ballistic Evaluation of Aluminum 2139-T8,” Sept. 2008, pp. 1-9 and Burris et al. (US 2014/0265049)(previously cited), as applied to Claim 1 above, further in view of McCloskey (US 2017/0314109)(previously cited).
With respect to Claims 7 and 18, Bodily is silent as to a step of hot isostatically pressing the additively manufactured part.
McCloskey teaches a method of making an aluminum alloy part comprising additive manufacturing, such as SLM using an aluminum alloy powder, followed by solution heat treatment, quenching, aging and hot isostatic pressing. (para. 2-4, 13-25). The reference teaches that the method allows for a manufacture of a part with few voids and a density of approximately 100% resulting in improved uniformity. (para. 22, 24). In particular, McCloskey teaches hot isostatic pressing the additively manufactured aluminum alloy part at a pressure of 90-200 MPa (90-2000 bar) and temperature of 520-538° C, falling within the claimed ranges.
It would have been obvious to one of ordinary skill in the art to modify the method of Bodily in view of Cheeseman and Burris, to perform a step of hot isostatic pressing at a pressure of 90-200 MPa (90-2000 bar) and temperature of 520-538° C, as taught by McCloskey, in order to obtain a high density part with improved uniformity and a lack of voids.

Response to Arguments
Applicant’s arguments, filed 2/9/2022, with respect to the rejection(s) of claim(s) 1-7, 9, and 14-22 under 35 U.S.C. 103 over Bodily in view of Boselli and Burris have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, prior art Boselli teaches a method comprising an aluminum alloy filler material requiring Zn, whereas the instant claims are amended to a closed composition not including Zn. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brice and in view of Bodily in view of Cheeseman and Burris.
In response to applicant's arguments against the references individually, in particular, those against Bodily and Burris, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, with respect to Applicant's arguments drawn to unexpected results, these arguments have been fully considered but are not found persuasive.  
Applicant points to an inventive example of a 2139 aluminum alloy.  Both Brice and Bodily in view of Cheesemen and Burris, respectively, teach a method comprising a 2139 aluminum alloy falling within or substantially overlapping the instantly claimed range.  Furthermore, as previously detailed in the Advisory Action, dated 8/5/2022m, showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); MPEP 716.02(d).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant fails to compare a sufficient number of tests inside and outside the range, and commensurate with the scope of the claims, to show criticality of the claimed ranges with respect to yield strength.  Applicants arguments drawn to examples 2 and 3 (Remarks, p. 10) also fail to show criticality or unexpected results for these reasons, and it is noted that Claim 1 does not require a hardness value nor a T6 temper step.  Finally, Applicant’s argument that inventive examples 1, 2, and 3 include a number of the optional elements does not demonstrate a sufficient number of tests inside and outside the claimed ranges, and commensurate with the scope of the claims, to show criticality of the claimed ranges. Therefore, Applicant's arguments are not found persuasive.
Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735